EXHIBIT 10.6

 

November 16, 2017

 

Kelly G. Howard

17 State Street, Suite 3811

New York, NY 10004

 

Dear Kelly:

 

This letter, effective on November 16, 2017 and prior to the time that Real
Industry, Inc. (the “Company”) files for Chapter 11 bankruptcy protection,
confirms your continuing employment with Real Industry, Inc. as General Counsel,
Executive Vice President and Corporate Secretary of the Company on the terms set
forth below and with duties as are customary for such role.  You will report to
the Chief Executive Officer of the Company.  Your employment will be on an
“at-will” basis and may be terminated by the Company not earlier than 90 days
after the effective date of this letter (other than a discharge for cause, as
such term was defined in the Management Continuity Plan) or by you at any time,
and by either party for any or no reason.

 

Your base annual compensation will be at the rate of $325,000 payable by the
Company.  You acknowledge and agree that while such payments may be processed
through and made on behalf of the Company by Insperity PEO Services, L.P.
(“Insperity”), the obligation to make such payments belongs solely to the
Company, and Insperity has no obligation to pay such amounts.  In addition you
will be entitled to participate in all compensation and benefit programs
applicable to other senior managers of the Company, as the case may be from time
to time, or approved by the compensation committee in the future.

 

In addition, at all times during your employment with the Company you will
continue to be (i) eligible to participate, without duplication, in all of the
Company’s benefit plans, programs and policies applicable to senior officers of
the Company from time to time, which may include to the extent offered by the
Company, without limitation, various life, health and accident insurance plans
and savings plan, and (ii) indemnified to the fullest extent permitted by
Delaware law and covered by any Director and Officer Liability insurance
maintained by the Company for its senior executive officers (which, for the
avoidance of doubt, shall continue to cover you after the termination of your
employment with respect to any liability with respect to your service to the
Company as an officer, employee or director of the Company, any subsidiary or
any other entity for which you have served at the request of the
Company,  subject to applicable standards of conduct under the Delaware General
Corporation Law, any director and officer indemnification agreement entered into
with the Company and/or applicable Director and Officer Liability insurance
policies, as the case may be).  The Company retains the right to terminate or
alter any such plans or policies from time to time, provided that such
termination or alteration is done for all eligible employees and not
specifically for you.  You will be entitled to vacation and sick leave benefits
accrued prior to the effective date of this letter, and to vacations, sick leave
and other similar benefits in

 





 

--------------------------------------------------------------------------------

 

Kelly G. Howard

November 16, 2017

Page 2

accordance with policies of the Company from time to time in effect for
personnel with commensurate duties.

 

The Company agrees that you will not be asked to relocate at the present time as
a condition of retaining your employment, provided that you perform your duties
to the Company in the manner in which you have provided them to date and that
you are available for business travel of a similar nature to required business
travel to date.

 

You acknowledge and agree that the confidentiality, non-solicitation and
non-disparagement provisions contained in Appendix A are necessary and valuable
to the Company and we and you acknowledge and agree to be bound to the
agreements, restrictions, obligations and provisions set forth in Appendix A
attached hereto.

 

For the avoidance of doubt, we and you acknowledge and confirm that this
agreement supersedes and replaces any prior contractual arrangements with the
Company, including, without limitation, the Management Continuity Plan and that
certain letter agreement dated December 12, 2016 and such agreements or your
participation in such arrangements are terminated with your consent. 

 

Further, for the avoidance of doubt, the Company acknowledges and confirms that
your acceptance of this agreement and its replacement is intended to facilitate
the Company’s operations during the pendency of bankruptcy proceedings, and does
not reflect the terms on which you would accept employment with the Company or
with any other employer.

 

Please acknowledge acceptance of this offer and your agreement to the terms set
forth herein and in Appendix A by signing below and returning one copy to my
attention. Feel free to contact me should you have any questions.

 

 

Sincerely,

 

 

 

/s/ Peter C.B. Bynoe

 

 

 

Peter C.B. Bynoe

 

On behalf of the Compensation Committee

 

of Real Industry, Inc.

 

Accepted:

    

 

 

 

 

/s/ Kelly G. Howard

 

Dated:  November 16, 2017

Name:  Kelly G. Howard

 

 

 





 

--------------------------------------------------------------------------------

 

Kelly G. Howard

November 16, 2017

Page 3

 

 

cc:

William Hall, Chairman of the Board

 

David S. Stone, Esq.

 

Murray Indick, Esq.

 





 

--------------------------------------------------------------------------------

 

Kelly G. Howard

November 16, 2017

Page 4

APPENDIX A

 

CONFIDENTIALITY, ASSIGNMENT OF INVENTIONS
AND RESTRICTIVE COVENANTS

 

1.         Confidential Information; Assignment of Inventions; Return of Company
Property.  You acknowledge and agree that (i) the services to be performed by
you under this Agreement are unique and extraordinary and, as a result of such
employment, you shall be in possession of Confidential Information relating to
the business practices of the Company, Real Alloy and their subsidiaries (the
“Company Group”) and (ii) that the trade secrets and Intellectual Property of
the Company Group are very valuable.  You agree to be bound by the policies of
the Company Group with respect to the confidentiality, ownership and assignment
of employee rights with respect to trade secrets, Intellectual Property and
other information of the Company Group. “Intellectual Property” shall mean all
patents and patent applications, all inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports and all similar or
related information (in each case whether or not patentable), all copyrights and
copyrightable works, all trade secrets, confidential information and know-how,
and all other intellectual property rights that are conceived, reduced to
practice, developed or made by you while providing services to the Company Group
and that (a) relate to the Business (as hereinafter defined), including the
Company Group’s related business, research and development, existing products or
services or future products and services under development during your
employment; or (b) relate to the Business and are conceived, reduced to
practice, developed or made using any of equipment, supplies, facilities, assets
or resources of the Company Group (outside of your home office, including your
Company Group laptop), including, without limitation, any intellectual property
rights.

 

2.         Non-solicitation and Non-disparagement.

 

(a)        Non-solicitation.  You shall not, except in the good faith
performance of your duties hereunder or as specifically authorized by the Board
in writing, directly or indirectly, individually or on behalf of any other
person, firm, corporation or other entity, during the one-year period following
the termination of your employment (the “Post-Termination Period”):

 

(i)         solicit, aid or induce any employee, representative, agent or
consultant of the Company Group to leave such employment or retention or to
accept employment with or render services to or with any other Person, or hire
or retain any such employee, representative or agent, or take any action to
materially assist or aid any other Person in identifying, hiring or soliciting
any such employee, representative or agent; provided, however, that the
foregoing provision will not prevent you from hiring any such individual whom
you hire

 





 

--------------------------------------------------------------------------------

 

Kelly G. Howard

November 16, 2017

Page 5

as a result of such individual responding to a general advertisement for
employment; 

 

(ii)        solicit, contact, aid or induce any Customer (as hereinafter
defined) in the Territory (w) to purchase goods or services that have been sold
or provided by any member of the Company Group during the Post-Termination
Period from another person, firm, corporation or other entity (or attempt to do
any of the foregoing) or engage in other Competitive Activity, (x) to terminate,
curtail or otherwise limit its business relationship with any member of the
Company Group,  (y) to interfere otherwise with any part of the Company Group’s
business, or (z) to attempt to do any of the foregoing; or

 

(iii)        solicit, contact, aid or induce any entity or person who was a
supplier of goods, services or property (including Intellectual Property) to any
member of the Company Group, or any licensor or licensee of any member of the
Company Group, during the Post-Termination Period to not do business with, to
discontinue doing business with, or to materially reduce all or any part of
their business with the any member of the Company Group.

 

(b)        Definitions.

 

(i)         “Competitive Activity” means (a) the invention, design, development,
fabrication, manufacture, assembly, production, procurement, marketing,
distribution or sale of any products that are competitive with or could be used
as a substitute for any of the products or services offered by any member of the
Company Group at any time during the Post-Termination Period, or under
development or consideration for development by any member of the Company Group
at any time during the Post-Termination Period, (b) the delivery, performance,
marketing or sale of any services that are competitive with or could be used as
a substitute for the services offered by any member of the Company Group at any
time during the Post-Termination Period, or under development or consideration
for development by any member of the Company Group at any time during the
Post-Termination Period, (c) the performance of business activities of the type
which in the ordinary course of business would be reasonably likely to involve
(or actually do involve) the unauthorized use or disclosure of Confidential
Information or Intellectual Property belonging to any member of the Company
Group or (d) consulting or other advising in support of the foregoing.

 

(ii)        “Customer” means any customer of any member of the Company Group or
any prospective customer of any member of the Company Group, each at any time
during the last two years of your employment.

 

(iii)         “Person” means any person or entity other than the Company, Real
Alloy or any other member of the Company Group.

 





 

--------------------------------------------------------------------------------

 

Kelly G. Howard

November 16, 2017

Page 6

(iv)         “Territory” means any location in which any member of the Company
Group operates or sells, or intends within two years to operate or sell, its
products, including Europe or North America. 

 

3.         Non-disparagement.  At no time during the Post-Termination Period
shall you, directly or indirectly, disparage the Company Group or any of the
Company Group’s past or present employees, directors, products or services.  At
no time during the Post-Termination Period shall any directors or executive
officers of the Company Group, directly or indirectly, disparage you.
Notwithstanding the foregoing, nothing in this Section 3 shall prevent you or
any director or executive officer of the Company Group from making any truthful
statement to the extent (i) necessary to rebut any untrue public statements made
about you or by you about any director or executive officer of the Company
Group; (ii) necessary with respect to any litigation, arbitration,  mediation or
proceeding involving this Agreement or the Company, including, but not limited
to, the enforcement of this Agreement; or (iii) required by law or by any court,
arbitrator, mediator or administrative, regulatory or legislative body
(including any committee thereof) with jurisdiction over such person.

 

4.         Enforcement. 

 

(a)        You agree and acknowledge that (i) the potential harm to members of
the Company Group of the non-enforcement of Sections 1, 2 or 3 outweighs any
harm to you of its enforcement by injunction or otherwise and (ii) you have
carefully read this Agreement and have given careful consideration to the
restraints imposed by this Agreement, and are in full accord as to the necessity
of such restraints for the reasonable and proper protection of the trade secrets
and other Confidential Information of each member of the Company Group.

 

(b)        In the event of any breach or threatened breach of this Agreement,
the Company, Real Alloy or any other affected member of the Company Group shall
be entitled to seek an injunction, without bond, restraining such breach, but
nothing herein shall be construed as prohibiting any member of the Company Group
from pursuing other remedies available to it for such breach or threatened
breach. 

 

5.         Cooperation. Upon reasonable notice from any member of the Company
Group or its counsel, while employed by the Company and Real Alloy and
thereafter, you agree to respond and provide information with regard to matters
of which you have knowledge as a result of your employment with the Company and
Real Alloy, and will provide reasonable assistance to the Company Group and
their respective representatives in defense of any claims that may be made
against the Company Group (or any member thereof), and will provide reasonable
assistance to the Company Group in the prosecution of any claims that may be
made by the Company Group (or any member thereof), to the extent that such
claims may relate to matters related to your period of employment with the
Company and Real Alloy (or any predecessors). You also agree to promptly inform
the Company and Real Alloy (to the

 





 

--------------------------------------------------------------------------------

 

Kelly G. Howard

November 16, 2017

Page 7

extent you are legally permitted to do so) if you are asked to assist in any
investigation of the Company Group (or any member thereof) or their actions,
regardless of whether a lawsuit or other proceeding has then been filed with
respect to such investigation and shall not do so unless legally required. If
you are required to provide any services pursuant to this Section 5 following
the termination of your employment, upon presentation of appropriate
documentation, then the Company and Real Alloy: (i) shall promptly compensate
you for all time incurred in these activities at an hourly rate of pay equal to
the most recent annual Base Salary at Real Alloy divided by 2080 hours; and (ii)
shall promptly reimburse you for reasonable out-of-pocket travel or business
expenses incurred in connection with the performance of such services and in
accordance with the Company’s and/or Real Alloy’s expense policy (as
applicable), and for legal fees to the extent the Board in good faith reasonably
believes that separate representation is warranted. Your entitlement to
reimbursement of such costs and expenses, including legal fees, pursuant to this
Section 5, shall in no way affect your rights, if any, to be indemnified and/or
advanced expenses in accordance with the Company’s or Real Alloy’s (or any of
their subsidiaries’) corporate or other organizational documents, any applicable
insurance policy, and/or in accordance with this Agreement.

 

 

--------------------------------------------------------------------------------